Case 1:18-cv-03098-RM-NRN Document 200 Filed 05/26/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03098-NRN

  SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
  similarly situated individuals,

          Plaintiffs,

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

          Defendants.


         UNOPPOSED MOTION TO EXTEND TIME FOR DEFENDANTS’ REPLY IN
       SUPPORT OF ITS FOURTH MOTION TO COMPEL ARBITRATION OF CERTAIN
                              OPT-IN PLAINTIFFS


          Defendants, TTEC Healthcare Solutions, Inc. and TTEC Holdings, Inc. (collectively,

  “Defendants”), by and through their undersigned counsel, hereby move this Court, pursuant to

  Fed. R. Civ. P. 6(b)(1) and D.C.COLO.LCivR 6.1(a), for a 14-day extension of time to file their

  reply in support of their Fourth Motion to Compel Arbitration of Certain Opt-in Plaintiffs.

  Plaintiffs do not oppose this motion. In support of this motion, Defendants state as follows:

          1.      On March 16 2020, Defendants filed their Fourth Motion to Compel Arbitration of

  Certain Opt-In Plaintiffs. The motion moved to compel 2,487 opt-in plaintiffs. (ECF No. 190.)

          2.      Defendants agreed to give Plaintiffs 60 days to file their response to Defendants’

  Fourth Motion to Compel Arbitration of Certain Opt-In Plaintiffs.

          3.      On May 15 2020, Plaintiffs filed their Brief in Opposition to Defendants’ Fourth

  Motion to Compel Arbitration of Certain Opt-In Plaintiffs. (ECF No. 193.)




                                                  1
Case 1:18-cv-03098-RM-NRN Document 200 Filed 05/26/20 USDC Colorado Page 2 of 5




         4.      Plaintiffs filed 342 opt-in plaintiff declarations in support of their opposition. These

  declarations are from current and former employees who oppose arbitration. (ECF No. 193-3.)

         5.      To adequately address, investigate and respond to the opposition brief and

  declarations, Defendants respectfully request an additional 14 days to reply. Defendants need this

  additional time to pull the records of the opt-in plaintiffs and to investigate the statements made

  by the 342 declarants.

         6.      The granting of this Motion will not prejudice any party, and this Motion is being

  sought in good faith and not for delay or any other improper purpose.

         7.      On May 26 2020, the undersigned defense counsel conferred with Plaintiffs’

  counsel about the requested extension of time and Plaintiffs’ counsel agreed to the requested

  extension.

         8.      Federal Rule of Civil Procedure 6(b)(1)(A) establishes that upon good cause shown,

  the Court has the authority to enlarge the period of time within which a defendant is required to

  submit documents to the Court. Defendants respectfully assert that the foregoing sets forth good

  cause for an extension of time and, thus, it would be an appropriate exercise of the Court’s

  discretion to grant the requested extension.

         9.      A copy of this Motion is being provided to Plaintiffs in accordance with

  D.C.COLO.L.CivR 6.1(c).

         THEREFORE, Defendants respectfully request that this Court grant Defendants a 14-day

  extension of time, up to and through, Friday June 12, 2020 to file their Reply in Support of

  Defendants’ Fourth Motion to Compel Arbitration of Certain Opt-In Plaintiffs.




                                                    2
Case 1:18-cv-03098-RM-NRN Document 200 Filed 05/26/20 USDC Colorado Page 3 of 5




  DATED: May 26, 2020               Respectfully submitted,

                                           /s/ Arthur J. Rooney
                                           Arthur J. Rooney
                                           Baker & McKenzie LLP
                                           300 E Randolph Street
                                           Suite 5000
                                           Chicago, IL 60601
                                           Telephone: (312) 861-8000
                                           FAX: (312) 698-2960
                                           arthur.rooney@bakermckenzie.com

                                           Attorney for Defendants TTEC Healthcare
                                           Solutions, Inc. and TTEC Holdings, Inc.




                                      3
Case 1:18-cv-03098-RM-NRN Document 200 Filed 05/26/20 USDC Colorado Page 4 of 5




             CERTIFICATE OF COMPLIANCE WITH D.C.COLO.L.CivR. 7.1A

  The undersigned counsel for Defendants conferred with Plaintiffs’ counsel regarding the subject
  of the motion. Plaintiffs do not oppose the relief sought herein.

                                                                             /s/    Arthur J. Rooney



                                  CERTIFICATE OF SERVICE

  I certify that on May 26, 2020, I electronically filed the foregoing paper with the Clerk of the
  Court using the ECF system, which will send notification of such filing to all counsel of record.




                                                                              /s/   Arthur J. Rooney




                                                  4
Case 1:18-cv-03098-RM-NRN Document 200 Filed 05/26/20 USDC Colorado Page 5 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03098-NRN

  SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
  similarly situated individuals,

          Plaintiffs,

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

          Defendants.


       ORDER GRANTING UNOPPOSED MOTION UNOPPOSED MOTION TO EXTEND
        TIME FOR DEFENDANTS’ REPLY IN SUPPORT OF ITS FOURTH MOTION TO
               COMPEL ARBITRATION OF CERTAIN OPT-IN PLAINTIFFS




          THE COURT, having reviewed the Defendants’ Unopposed Motion to Extend Time for

  Defendants’ Reply In Support of its Fourth Motion to Compel Arbitration of Certain Opt-In

  Plaintiffs.


          HEREBY ORDERS that the Defendants' the Motion is GRANTED. Defendants shall have

  up to and through Friday June 12, 2020 to file their Reply in Support of Defendants’ Fourth Motion

  to Compel Arbitration of Certain Opt-In Plaintiffs.


          ORDERED this __________ day of ____, 2020.




                                                        ______________________________
                                                        Hon. N. Reid Neureiter
                                                        United States Magistrate Judge



                                                  5
